Ms. Laura Lasiter Director of Personnel City of North Little Rock PO Box 5757 North Little Rock, AR 72219
Dear Ms. Lasiter:
You have requested an opinion of this office regarding the Arkansas Freedom of Information Act ("FOIA"), under the authority granted in A.C.A. 25-19-105(c)(3)(B).  Specifically, you ask if the results of interviews and tests conducted in conjunction with the employment application at issue are available for public inspection and copying under the FOIA.  You also ask if other applicants must be notified of the FOIA request if the records are determined to be discoverable.
Based on previous opinions, it is my opinion that the records submitted with your request are not "personnel records" as contemplated in Section 25-19-105(b)(10) and are available for public inspection and copying. Consequently, there is no requirement to notify other applicants of the request for their records.